                                      Case 2:18-cv-05583-ER Document 1-1 Filed 12/19/18 Page 1 of 3

                                                                                       1ther replace nor supplement the filing and service of pleadings or other papers as requ1red by law, except as
                                                                                        I Conference of the Umted States m September 1974, ,s requ1red for the use of the Clerk of Court for the
                                                                                      N M,Xl PAGE OF THIS FORM}

    I. (a) PLAINTIFFS                                                                                                            DEFENDANTS
    GIVINGS, ROAtE

       (b)    County of Residence of        r ITS! Listed Plaintiff                                                             County of Residence of First                I 1sted Defendant
                                     (l!XCEPT IN US PlAJNT!F} CA 'J,,SJ                                                                                           (IN    r: S P LA!1"71H C'ASfS
                                                                                                                                 NOTE


       ( C)   Attorneys (Firm Name Address and I elephone Number                                                                 Attorneys !If Known}
    Dion, Solomon & Shapiro ( Matthew Solomon,                               squire)                                           Campbell, Lipski & Dochney (Gerard F L1psk1, Esquire)
    1801 Market Street . Suite 606                                                                                             2000 Market Street, Suite 1100
    Philadelphia, PA 19103 (215) 561-0877                                                                                      Philadelphia, PA 19103 (215) 861-6700

 II, BASIS OF JL1USD1CTIO'.'J (Place an                            "X" tnOneBox Only/                     III. CITIZE~SHIP OF PRl'.'/CIPAL                                               PARTIES(Placean X                     inOneBoxforP/arn//ff



                                                                                                                                                             T~ ~EF                                                               P~Fu~E:
                                                                                                                         (For D1vers1ty Cases On/yo                                                         and One Box for Defendant)
 ::J I    t: S Government                             Federal Quesnon
              Plrunnff                                     ·. Government Not a Part;,}                           C1nzen of Tins State                                              I   Incorporated or Prmc1pal Place
                                                                                                                                                                                         of Busmess In Tins State

 ::J 2    L: S Government                    ~4                                                                  C1nzen of Another State                 ,    2         1          2   Incorporated and Prmc1pal Place              ::J 5
             Defendaot                                                                                                                                                                    of Busmess In Another State

                                                                                                                                                         ::J 3          ::J        3   Foreign Nanon                                "J 6         ::J 6
                                                                                                                       Foret
 IV NA Tt;RE, OF SUIT (Place an                         'X" in One Box Only)                                                                                             CI ICkhere tior •Nature o fS Ult Cd
                                                                                                                                                                                                           o e Descnot1ons
r             CONTRA<"T                                                 TORTS                                          '.FORFEITURE/PENALTY                                   BANRRUPTCY                            OTHER STATUTES                       l

 ::J ll O Insurance                              PERSONAL INJLRY                PERSONAL INJURY                  ::J 625 Drug Related Seizure                ::J 422 Appeal 28 t:SC l 58                  ::J 375 False Claims Act
 ::J 120 Manne                            ::J 310 Arrplane                  ::J 36 5 Personal lnJwy ·                          of Property 21 t:SC 881       ::J 421 Withdrawal                           :::J 376Qm Tam(31 t:SC
 n     l 30 Miller Act                    ::J 315 Auplane Product                    Product Liab1hty            ::J 690 Other                                                28   use 151                             3729(a))
 ::J   140 Negonable Instrument                        Ltab1hcy             ::J 36 7 Health Care/                                                                                                         (1     400 State Reapportionment
 0     150 Recovery of Overpayment        ::J    320 Assault. L,bel &                Pharmaceuncal                                                               PROPERTY RIGHTS                          ::J    4 IO Antitrust
             & Enforcement of Judgment                Slander                        Personal Injury                                                         ::J 820 Copynghts                            ::J    4 30 Banks and Banl<.mg
 ::J   I 5 I Medtcare Act                 '.J    330 Federal l,,mployers'            Product L1ab, hty                                                       ::J 830 Patent                               ::J    450 Commerce
 ::J   l 52 Recovery of Defaulted                     Ltab1hty              ::J 368 Asbestos Personal                                                        ::J 8 35 Patent · AbbreV1ated                1      460 DeportallOn
             Student Loans                ::J    340 Marme                            lnJwy Product                                                                  New Drug Apphcanon                   '."1   4 70 Racketeer Influenced and
             (F:,.cludes Veterans)        ::J    34 5 Manne Product                  Ltab1ht),                                                               ::J 840 Trademark                                        Corrupt Orgarnzanons
 ::J   I 5 3 Recovery of Overpayment                  L1ab1hty                 PERS01"AL PROPERTY                                  1 ABIIK                        SOCIALSECURnv                           (1     480 Consumer Credtt
             of Veteran ·s Benefits       ::J    351 Motor Velncle          n   370 Other Fraud                  ::J 710 Frur Labor Standards                i"1 86; HIA ( 1395ft)                        ::J    490 Cable/Sat TV
 ::J
 ::J
 ::J
 ::J
       160 Stockholders Swts
       190 Other Contract
       195 Contract Product L1ab1hty
       196 francluse

                                      I
                                          :::J

                                          ei,:
                                          :J
                                                 f~:
                                                 35' Motor Velllcle
                                                      Product Liab1hty
                                                           Personal

                                                     Personal lnJuri, ·
                                                                            ::J 371 I ruth m Lendmg
                                                                            '.J 380 Other Personal
                                                                                    Property Damage
                                                                            ::J 385 Property Damage
                                                                                    Product I ,tabihty
                                                                                                                 ::J

                                                                                                                 (J
                                                                                                                 ::J
                                                                                                                            Act
                                                                                                                       720 Labor/Management
                                                                                                                            Relations
                                                                                                                       740 Railway labor Act
                                                                                                                       751 family and Medical
                                                                                                                                                             '."J 862 Black Lung (92.3)
                                                                                                                                                             ::J 863 DIWC/DJWW (405(g))
                                                                                                                                                             ::J 864 SSID I 1tle XVI
                                                                                                                                                             cl 865 RSI (405(g)J
                                                                                                                                                                                                          ::J

                                                                                                                                                                                                          ::J
                                                                                                                                                                                                          ::J
                                                                                                                                                                                                          ::J
                                                                                                                                                                                                                 850 Secunnes/Commodtttes/
                                                                                                                                                                                                                      Exchange
                                                                                                                                                                                                                 890 Other Statutory Ac,nons
                                                                                                                                                                                                                 89 I Agncultural Acts
                                                                                                                                                                                                                 893 EnVITOmnental Matters
                                                     Medical Maloracnce                                                     Leave Act                                                                     (1     895 Freedom of lnformanon
                                          ;-                                 PRISONER PETITIONS                  ::J   790 Other I abor !.inganon                FEDERAL TAX SUITS                                    Act
I          REAL PROPERTY                        CIVILRIGHTS
 ::J   210 Land Condemnatton              ::J 440 Other CIVll Rights              Habeas Corpus:                 ::J   791 Fmployee Retrrement               ::J 870 I axes (U S Plamt1ff                 (1     896 Arb1tratton
 ::J   220 Foreclosure                    1441 Vonng                        ::J   46 3 Ahen Detamee                        Income Secunty Act                        or Defendant)                        ::J    899 A@nrmstranve Procedure
 ::J   2 30 Rent Lease & Eiecnnent        ::J 442 Employment                ::J   5 IO Monons to Vacate                                                      ::J 871 JRS Tlnrd Party                                  A<i)kh 1ew or Appeal of
 ::J   240 Iorts to Land                  ::J 44 3 llousmg/                            Sentence                                                                      26      7609  use                                A@:Dfr Dects,on
 ::J   24 5 I ort Product Liab1hty                  Accommodanons           ::J   5 30 General                                                                                                            '.J    950 ~iitunonal1cy of
 ::J   290 All Other Real Property        '."J 44 5 Amer w/01sab1hnes ·     (1    5 35 Death Penalty                           IMMIGRATION                                                                            St <j Statutel:i
                                                    Employment                    Other:                         (1    462 Naturahzanon Apphcanon                                                                        C')       l"i' I 0
                                          ::J 446 Amer w/D1sabtl1nes ·
                                                    Other
                                                                            (1
                                                                            ::J
                                                                                  540 Mandamus & Other
                                                                                  550 C1vtl Rights
                                                                                                                 ::J 46 5 Other Irrurugranon
                                                                                                                           Ac:hons                                                                                   ID
                                                                                                                                                                                                                         --        C")M
                                                                                                                                                                                                                                  ;z:_j CJ
                                                                                                                                                                                                                                        (   :,
                                          n    448 F.ducanon                ::J   5 5 5 Pnson Cond1t10n
                                                                                                                                                                                                                                  CJ '

                         ~
                                                                            '.J   560 CIVll Detamee ·                                                                                                                    \J      r,-''4
                                                                                        Conc:1It1ons of                                                                                                              :x          ,·ri C,;
                                                                                                                                                                                                                                 !~~$ ~~~
                                                                                                                                                                                                                     ..-
                                                                                        Confinement
                                                                                                                                                                                                                                ...... _.
                                                                                                                                                                                                                                .-,
 V. OR!Gli.~="" ,·.o,,,&.ooM                                                                                                                                                                                       , ,.)
'.1 I     Ongmal            (:)(2    Removed from                 '.1 3     Remanded from                '.1 4   Remstated or            '.1   s Transferred from                      '.1 6   Mult1d1stnct        C.:; :'"J 8 Mult1d1stnct
          Proceedm                   State Court                            Appellate Court                      Reopened                        Another D1stnct                               L11Igat1on -                     L1t1ga1Ion -




 VI. CAt;SE OF ACTIO~
                           -    j                                                                                                                (specify;
                                                  Cite the lJ S Civil Statute under which you are filmg (Do not cite jurisdictional statutes unless diversity)
                                                   28 USCA 1441!b) and 28 USCA 1446
                                                                                                                                                                                               Transfer                         Direct FIie



                                                  Bnef descnpt10n of cause
                                                   Diversity amonQ the parties
 VII. REQGESTED IN     '.'l CHECK If nrrs rs A CLASS ACTION                                                            DEMAND$                                                     CHECK YES only 1f demanded ,n complamt
      COMPLAI~T:             l.,"NDER RllLE 23. FR Cv P                                                                                                                            .n;RY DEMAND:                   '.1   Yes        '."JNo

 VIII. RELATED CASE(S)
       IF ANY
                           (See mstru, t1ons1
                                                                                                                                                                  DOCKET NUMBER                            DEC 19 2018
 FOR OFFICE USE ONLY

       RJ.CEJPT #                    AMOt:NT                                         APPL YING IFP                                             Jl:DGE                                          MAG Jt:DGE
                                 Case 2:18-cv-05583-ER Document 1-1 Filed 12/19/18 Page 2 of 3
                                                              C!'i'ITED STATES DISTRICT COt:RT
                                                        "R TJIE EASTER"i DISTRICT OF PENNSYLVANIA
                                                                                                                                    18
                                                                             DESIGNATIO!'i' FORl\1
                      (to be used by counsel or pro se plamtljf to md1cate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff                                           5404 Arlington Street, Philadelphia, PA 19131
Address of Defendant:                                   60 North Maine Avenue, Atlantic City, New Jersey 08401
Place of Accident, Incident or Transaction·                         60 North Maine Avenue, Atlantic City, New Jersey 08401


RELATED CASE, IFANY:

Case Number·                                                       Judge.                                                   Date Termmated

Civil cases are deemed related when Yes is answered to any of the followmg quest10ns·

       Is this case related to property mcluded man ear her numbered smt pendmg or within one year                                YesD
       prev10usly termmated act10n in this court9

2      Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                             YesD                  No[ZJ
       pendmg or withm one year previously termmated action m this court?

                                                                                                                                                             [Z]

                                                                 rJ
3      Does this case mvolve the validity or mfrmgement of a patent already in smt or any ear her                                 YesO                  No
       numbered case pendmg or w1thm one year previously terminated action ofth1s court9

4      Is this case a second or successive habeas corpus, social secunty appeal, or pro se civil rights
       case filed by the same mdiv1dual9
                                                                                                                                  Yes D                 ~o   I./ I
I certify that, to my knowledge, the withm case           O is      @ i not related to any case now pendmg or withm one year prev10usly termmated action m
this court excypt as Uoted above                                     /Oo.                ~

DA1F        \'1;:J f(! \t -                                    -     A.'1-Jtww;Pros,-Pl,,;;,,u-                                           Att<>=~:i~t;;,,"""'''
CIVIL: (Place a ,; in one category only)

A.            Federal Question Cases:                                                        B.   Diversity Jurisdiction Cases.

01            Indemnity Contract, Marme Contract, and All Other Contracts                   0     I.   Insurance Contract and Other Contracts
D 2           FELA                                                                          0     2    Atrplane Personal lnJury
03            Jones Act-Personal InJury
                                                                                                  t    Assault, Defamat10n




                                                                                        J
0      4      Antitrust                                                                     D          Marme Personal lnJury
                                                                                                                                              p    ·                 L" bT
B
o
  ~-   7
              Patent
              Labor-Management Relations
              CIVIi Rights
                                                                                                  6.
                                                                                                  7.
                                                                                                       Motor Vehicle Personal InJury
                                                                                                       Other Personal lnJury (Please specify)
                                                                                                       Products Ltab1hty
                                                                                                                                                rem1ses                18 I 1ty

0      8      Habeas Corpus                                                                       8    Products Ltabihty Asbestos
                                                                                                                                                  r
              Secur1t1es Act(s) Cases                                                       0          All other Diversity Cases
B
D
       9.
       IO
       II
              Social Security Review Cases
              All other Federal Question Cases
                                                                                                  9
                                                                                                        (Please specify)

              (Please specify)    _   _    _



                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certificatwn 1s to remove the case from ehgzb1hty for arb1tratwn)

I,                                                  _    _, counsel ofrecord or prose plamnff, do hereby certify


     D        Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this civil act10n case
              exceed the sum of $150,000 00 exclusive ofmterest and costs                                                         l

                                                                                                                                                  \
     D        Rehef other than monetary damages 1s sought                                                                                          \\
                                                                                                                                            DEC~ 19 2018··
DATh
                                                                            Attomey-at-Lmt I Pro Se Plamtif.f                             Attorney ID # lifapphcable;

NOTE A tnal de novo will be a tnal by Jury only if there has been comphance WJth FR C P 38

Cro 609 (Si20J8J
               Case 2:18-cv-05583-ER Document 1-1 Filed 12/19/18 Page 3 of 3



.
,,                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                          CASE MANAGEMENT TRACK DESIGNATION FORM

                        ROMAINE GIVINGS                                            CIVIL ACTION

                            v.
              FLAGSHIP CONDOMINIU'.\1
              ASSOCIATION, et al                                                   N0.18                   6683
     In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
     plaintiff shall complete a Case Management Track Designation F01m in all civil cases at the time of
     filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
     side of this f01m.) In the event that a defendant does not agree with the plaintiff regarding said
     designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
     the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
     to which that defendant believes the case should be assigned.

     SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
     (a) Habeas Corpus · Cases brought under 28 U.S.C. § 2241 through § 2255.                                   ( )

     (b) Social Security · · Cases requesting review of a decision of the Secretary of Health
         and Human Services denying plaintiff Social Security Benefits.                                         ( )

     (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.             ( )

     (d) Asbestos - Cases involving claims for personal injury or property damage from
         exposure to asbestos.                                                                                  ( )

     (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
         commonly referred to as complex and that need special or intense management by
         the comt. (See reverse side of this form for a detailed explanation of special
         management cases.)

     (f) Standard Management -- Cases that do not fall into any one of the other tracks.


                                                                               Defendants
     Date                                                                     Attorney for                                               I
        (215) 861-6700                (215) 861-6737                      A.aAe;' .6&ffll'l,cH@2'.:m: ieRHa.-QW.                         ,
                                                                          11 B- v--tt,:&. ~ t 'os: lt l@   i\)ft,,lC, ~4,l   A , GO ~ I
     Telephone                           FAX Number                       -, E-Mail Address                                        ' I


     (Civ. 660) 10/02




                                                                                            DEC 19 2018
